Sed per Cur.

An honest debt may be lost by a trick to come at it; as by adding a seal to a note, one lost his security. 2 Vern. 162. The master was under no necessity of resorting to this fraud. It is clear from the evidence, that the laws of New Jersey, were open for obtaining the possession of the negroes. The consideration of the manumission, was the agreement of the negroes, to serve for four years ; and Ward openly declared, that he had no further claim to them. The defendant cannot avail himself of the fraudulent pretext, that the bill of sale tc Pennington, and his consequent manumission were mere shams. The trick is too gross to receive the sanction of a court of jus tice. Credit must be given for the time that negro Isaac con *83tinued in the plaintiff’s service, and he is entitled to a verdict for the residue of the consideration money and interest.
Messrs. Condy and Franklin, pro q^ler.
Mr. S. Levy, pro def.
Verdict pro quer. for $275.50 damages.